Root, J.
(dissenting) — I dissent. It is admitted that at the time appellant purchased his stock, the by-laws provided that the trustees might “at their discretion, declare dividends upon the paid up stock.” That is exactly what they did. Assuming that the second part of the by-law quoted was still in force, that was intended to apply (as it plainly says) when there were “dividends accruing upon any stock that may have been subscribed for and not paid up.” In this instance, there were no such dividends accruing. If only a part of the net *118profits had been applied as dividends upon the paid up stock and the balance declared as dividends upon all the stock or upon the unpaid stock, then there would have been occasion for the latter section of the by-law to apply; and, in such case, the “dividends accruing” upon the unpaid stock would be credited as payment pro tanto thereupon. The object of the latter portion of the by-law was to compel the subscriber for any unpaid stock to pay thereupon any “dividend accruing,” instead of receiving the dividend in cash while his indebtedness to the company for the stock remained unpaid. It was not intended to modify the plain language, or defeat the manifest purpose, of the first clause of said by-law. The two paragraphs are, to my mind, in no sense inconsistent. Under the plain terms of that portion of the by-law relied on by appellant, he was entitled to no credit, until' a dividend accrued. It did not accrue for the simple reason that the trustees under the full power expressly conferred by the first paragraph of the by-law, applied all of the net profits to the payment of dividends upon the paid up stock. Knowing at the time he bought his stock that the by-laws conferred this discretion and authority upon the trustees, appellant cannot be heard to complain of their said action.
Crow and Hadley, JJ., concur with Root, J.